Citation Nr: 1506164	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-47 088	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In November 2011, the Board remanded this matter to request outstanding records from the Veteran and to afford him an audiological examination.  In October 2012, the Board again remanded this matter for further development and adjudicative action.  In July 2014, the Board found that the development requested in October 2012 had not been completely performed, and issued a remand in order to obtain a supplemental medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  A VA examination and opinion were obtained in August 2014; thus there has been substantial compliance with the July 2014 remand directives.  Id.


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran's right ear hearing loss is related to active service.

2. Resolving reasonable doubt in the Veteran's favor, his left ear hearing loss disability is likely related to active military service. 

3. Resolving reasonable doubt in the Veteran's favor, his tinnitus is likely related to active military service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by service and right ear sensorineural hearing loss may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Left ear hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

3. Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.10, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, holding that the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the May 2008 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, there were several VA examinations in this matter, including in 2011 and 2013, and August 2014.  The Board finds that the August 2014 VA examination is adequate, noting that it included a review of the claims folder and a history from the Veteran, which was obtained from VA examination reports.  Moreover, in August 2014, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Laws and Regulations

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

 For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); but see Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Factual Background and Analysis

 The Veteran contends he developed hearing loss and tinnitus during service as a result of noise exposure from F4-M aircraft, while on the flight line, as an Aviation Fire Control Technician.  

The Board has already conceded the Veteran's in-service noise exposure.  Service treatment records (STRs) show no report or finding of hearing loss or tinnitus.  

VA audiological testing conducted in 2011, 2013, and 2014 confirms that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  The Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Thus there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus.

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With regard to the Veteran's right ear hearing loss, the Board notes that what is missing is a finding of a nexus between his right ear hearing loss and his in-service noise exposure.  In that regard, in August 2014, a VA audiologist basically opined that hearing loss was less likely than not caused by noise exposure in service.  The Board notes that in rendering this opinion, the VA audiologist reviewed the claims folder and prior VA examinations, and included several points in the rationale, including noting that the configuration of hearing loss in the right ear was not consistent with the effects of noise exposure, while the configuration of hearing in the left ear was consistent with such exposure.  

While the VA audiologist did indicate, as part of the rationale, that the Veteran's service records did not support his claim, because three hearing tests in service showed normal hearing and a fourth hearing test showed a shift in right ear hearing that was consistent with cerumen build up or a middle ear problem, the Board notes that the VA audiologist also provided rationale discussing how the configuration of hearing loss in the right ear was more consistent with middle ear problems.  Thus, while a portion of the VA examiner's rationale basically dealt with the lack of hearing loss shown during service and is not appropriate, the Board does find that the VA examiner did provide sufficient supporting rationale for the ultimate opinion, which included acknowledging the Veteran's in-service noise exposure.  

The examiner also noted that the Veteran worked in sheet metal and as a carpenter as a civilian and thus the examiner could not rule out occupational noise exposure.  The Board therefore finds that this VA opinion is persuasive and probative on the issue of whether the Veteran's right ear hearing loss may be related to service.  The Board also notes that there is no competent medical evidence to the contrary.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss had an onset in or is related to active duty service.

Of record are statements by the Veteran that attribute his right ear hearing loss to his noise exposure in service.  The Veteran's statements regarding the cause of his right ear hearing loss are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether his right ear hearing loss is related to noise exposure in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions regarding the specific nature of the hearing loss and about what the testing demonstrates in conjunction with the symptoms and experiences reported.  As such, the Board finds that the Veteran's statements that his right ear hearing loss was caused by noise exposure in service are not competent evidence as to a nexus.  

Accordingly, since the only competent evidence regarding the nexus of the Veteran's right ear hearing loss is against the claim, the preponderance of the evidence is therefore against the Veteran's claim of service connection for right ear hearing loss.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, supra.

With regard to the Veteran's left ear hearing loss and tinnitus, the Board notes that while the VA examiner in August 2014 opined that the Veteran's hearing loss was less likely than not caused by noise exposure in service, in the rationale portion of the opinion, the examiner indicated that the configuration of the hearing loss in the left ear was consistent with the effects of noise exposure.  Accordingly, because the rationale is inconsistent with the findings on the examination the Board finds the rationale lacks probative value, but the findings that the left ear hearing loss is consistent with noise exposure is sufficient to establish a nexus between the left ear hearing loss and service.  With regard to the tinnitus, the examiner indicated that tinnitus is associated with hearing loss and that the Veteran's tinnitus was most likely secondary to his hearing loss.

In view of the totality of the evidence, including the conceded in-service noise exposure, current findings of left ear hearing loss disability and tinnitus, the VA examiner's opinion of 2014, and giving the Veteran the benefit of any reasonable doubt, the Board finds that left ear hearing loss is likely be related to noise exposure during active service and that the tinnitus is related to the service-connected left ear hearing loss.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

 Service connection for tinnitus is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


